                  Case 2:17-cv-02765-APG-EJY Document 86 Filed 09/03/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Bryan Edward O'Neal, et al.,
                                                        JUDGMENT IN A CIVIL CASE FOR ATTORNEY'S FEES
                                Plaintiffs,
             v.                                         Case Number: 2:17-cv-02765-APG-EJY

Las Vegas Metropolitan
Police Department, et al.
                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the
         jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
         that attorneys fees are awarded in favor of LVMPD Defendants in the amount of $4,794.00 and
         NaphCare Defendants in the amount of $6,421.00. IT IS FURTHER ORDERED that Plaintiffs O’Neal
         and Robinson are jointly and severally responsible for payment of the attorneys' fees awarded.




          9/3/2020                                            DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ M. Reyes
                                                             Deputy Clerk
